Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-17-2006

USA v. Jackson
Precedential or Non-Precedential: Precedential

Docket No. 05-4091




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Jackson" (2006). 2006 Decisions. Paper 143.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/143


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 05-4091


                           UNITED STATES OF AMERICA

                                           v.

                          JOHNATHAN RYAN JACKSON,

                                                Appellant



                      Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 05-cr-00004)
                      District Judge: Honorable Paul S. Diamond


                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 28, 2006

                     Before: McKEE and AMBRO, Circuit Judges
                              RESTANI,* Chief Judge

                           (Opinion filed November 9, 2006)


                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

            IT IS NOW ORDERED that the published Opinion in the above case filed
November 9, 2006, be amended as follows:



      *
        Honorable Jane A. Restani, Chief Judge, United States Court of International
Trade, sitting by designation.
              On page 13, the paragraph beginning four lines from the bottom of the page
(beginning “The Eighth ...”) and carrying over to page 14 (ending “...discretionary denial
of a departure motion.6”), is hereby deleted in full and replaced with the following
paragraph. (Footnote 6 will remain at the end of this new paragraph.)

              We have already ruled that, as it was pre-Booker, courts of appeals
      post-Booker have no authority to review discretionary denials of departure
      motions in calculating sentencing ranges. See Cooper, 437 F.3d at 332–33;
      see also United States v. Burdi, 414 F.3d 216, 220 (1st Cir. 2005); United
      States v. Puckett, 422 F.3d 340, 345 (6th Cir. 2005); United States v.
      Frokjer, 415 F.3d 865, 874–75 (8th Cir. 2005); United States v. Sierra-
      Castillo, 405 F.3d 932, 936–37 (10th Cir. 2005); Crawford, 407 F.3d at
      1178. Not only because it is the precedent of this Court, but also because it
      is our purpose to have the calculation of Guidelines ranges track pre-Booker
      practice, we continue not to disturb a district court’s discretionary denial of
      a departure motion.6

      On page 14, footnote 6, replace the first full paragraph with the following:

             Our lack of review on this issue, however, goes no further than step
      two of Gunter, as step three requires our review of the sentence against the
      several § 3553(a) factors, only one of which is the Guidelines range. See
      infra Part II.B.


                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: November 17, 2006




                                            2